Citation Nr: 1232190	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  08-19 866A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure and/or as secondary to a service-connected disability.  


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel






INTRODUCTION

The Veteran served on active duty from August 1966 to August 1970.  He also had service in the Coast Guard Reserve from March 1973 to October 1977, and the Tennessee National Guard from February 1979 to February 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

This issue was previously presented to the Board in April 2010 and again in September 2011; on each occasion, it was remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 


FINDINGS OF FACT

1.  The Veteran had service in Vietnam and his exposure to herbicides is presumed. 

2.  Hypertension is not recognized by VA as a disorder which is causally related to exposure to herbicide agents used in Vietnam. 

3.  Hypertension was not demonstrated during service, or for many years thereafter; it is not shown to be related to any incident of active service, to include herbicide exposure; and it is not shown to have been either caused or aggravated by a service-connected disability. 



CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred, or as due to or having been aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In February 2007, February 2008, August 2008, June 2009, May 2010, November 2010, and September 2011 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, the February 2007 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was issued prior to the adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to assist by aiding the Veteran in obtaining evidence.  The Veteran testified at a hearing before the RO, and was offered the opportunity to testify at a hearing before the Board, but he declined.  It appears that all known and available records relevant to the pending appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  

The only exception to this is the Veteran's service treatment records from his period of service in the Coast Guard Reserve, the records of which could not be located at the National Personnel Records Center, according to a November 2010 memorandum.  The Veteran was so informed within the February 2011 supplemental statement of the case, which explained that Coast Guard records were requested in May 2010 and the available records were received later that month stating that the Veteran had no active duty in the Coast Guard other than for training, and his discharge papers from the Coast Guard were obtained.  The RO also noted that it had contacted the U.S. Coast Guard pay and personnel center for any additional records, but it was informed that no additional records were available.  It is unclear whether by unavailable, it was meant that records were missing, or that simply no additional records were ever generated as the Veteran was not on active duty with the Coast Guard. While the Veteran was not sent a separate letter, neither the Veteran, nor his representative, have submitted additional records, or argued that additional steps should be undertaken to search for such records.  Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  
 
The Veteran was also afforded a VA medical examination in December 2010, and an addendum was provided in December 2011.  The Board notes that the VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.  

The Veteran seeks service connection for hypertension.  In January 2008, he asserted that his hypertension was secondary to his service connected PTSD.  In May 2009, the Veteran argued that his hypertension was the result of herbicide exposure in Vietnam.  Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may also be awarded for certain disabilities, such as hypertension, which manifest to a compensable degree within a year of service separation.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Finally, service connection may be awarded for any disability which is proximately due to or the result of, or is otherwise aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.

The Board also notes that the Veteran had service in Vietnam, resulting in a presumption of exposure to herbicides.  See 38 C.F.R. § 3.307(a)(6).  If a veteran was exposed to a herbicide agent during service, certain enumerated diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there was no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  However, hypertension is not among the disorders for which service connection is presumed.  The availability of presumptive service connection for a disability based on exposure to herbicides does not, however, preclude a claimant from establishing service connection for a non-enumerated disease with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Considering first entitlement to service connection for hypertension on a direct basis, the Board does not find any evidence of onset of hypertension during any period of active duty, or within a year thereafter.  Review of the Veteran's service treatment records indicates blood pressure readings within normal limits during service, with no indications of either abnormal blood pressure readings or any diagnoses of or treatment for hypertension.  A review of service treatment records from the Veteran's time in the National Guard, show that in February 1979 (that is, nearly a decade removed from active duty), the Veteran demonstrated normal blood pressure and he specifically denied having ever experienced high blood pressure.

Even following his reserve service, there is no indication that hypertension was diagnosed for several decades.  For example, a December 2010 VA medical examination listed the date of onset of the Veteran's hypertension in 2006, that is more than three decades after he separated from active duty.  On his initial service connection claim, the Veteran listed onset of his hypertension in approximately 2004, many years after his final period of active service.  The evidence of record does not suggest, and the Veteran does not contend, onset of his hypertension either during any period of active duty, or within a year thereafter.  Therefore, service connection for hypertension on a direct basis must be denied.  

Next, the Board must consider the Veteran's assertion that his hypertension was the result of herbicide exposure.  As noted above, the Veteran has verified service in Vietnam, and thus his exposure to herbicides is confirmed.  While hypertension is not among the disorders for which service connection is presumed, the Board must nevertheless consider whether service connection is warranted based on evidence of direct causation as a result of herbicide exposure.  Id.  On VA examination in December 2010, a current diagnosis of hypertension was confirmed.  Regarding the origin of the Veteran's hypertension, the examiner, a VA physician, stated that the hypertension was essential in nature, and began after service.  The claims file was returned to this same examiner in December 2011 for an addendum to the examination report.  After reviewing the claims file, the examiner stated that medical evidence was "not sufficient" to link the Veteran's hypertension with herbicide exposure in service.  Additionally, the examiner stated that "medical evidence is not strong for PTSD [posttraumatic stress disorder] as [the] cause of [hypertension]."  

The Board notes that in July 2009, the National Academy of Sciences (NAS) issued "Veterans and Agent Orange: Update 2008" (Update 2008).  The Secretary, based upon Update 2008 and prior NAS reports, has specifically concluded that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for hypertension.  See 75 Fed. Reg. 32540  (June 8, 2010).  Furthermore, while ischemic heart disease (coronary artery disease) is presumptively linked to herbicide exposure, hypertension is not a disease within the meaning of "ischemic heart disease" as it is not a disease of the heart.  VA Training Letter 10-04, Training Guide, p. 14.  Hence the herbicide presumption is not applicable.  The record is otherwise devoid of any competent evidence indicating either causation or aggravation of the Veteran's hypertension by his confirmed herbicide exposure.  In the absence of any such competent evidence, the Board finds service connection for hypertension as secondary to herbicide exposure is not warranted.  

Finally, the Board must consider entitlement to service connection for hypertension as secondary to a service-connected disability or disabilities.  At present, the Veteran has been granted service connection for PTSD, and for coronary artery disease, status post coronary artery bypass graft.  In a December 2011 addendum to a December 2010 VA examination report, a VA physician stated that "medical evidence is not strong for PTSD as [the] cause of [hypertension]."  Additionally, the record is without competent evidence even suggesting the Veteran's service-connected coronary artery disease has either caused or aggravated his hypertension, and the Veteran has not contended otherwise.  

In the absence of any competent evidence suggesting a service-connected disability either caused or aggravated the Veteran's hypertension, service connection for hypertension on a secondary basis must be denied.  

In support of his claim, the Veteran has offered only his own assertions suggesting a nexus between his hypertension and either his herbicide exposure during service, or his service-connected PTSD.  However, while he, as a lay person, is competent to report what comes to her through his senses, he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a particular cancer.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Disorders such as hypertension are complex disorders which require specialized training for a determination as to diagnosis and causation, and they are therefore not susceptible of lay opinions on etiology.  As such, the Veteran's statements therein cannot be accepted as competent evidence as to the etiology of his hypertension.  

In conclusion, the preponderance of the evidence is against the award of service connection for hypertension on any basis.  The evidence does not indicate such a disorder was incurred during service or within a year thereafter.  Additionally, the evidence does not indicate that the Veteran's hypertension is either due to or aggravated by his herbicide exposure during service, or a current service-connected disability.  As a preponderance of the evidence is against the award of service connection, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Service connection for hypertension, to include as due to herbicide exposure and/or as secondary to a service-connected disability, is denied.  


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


